Title: From George Washington to William Heath, 21 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     New Windsor Mar. 21st 1781
                  
                  Upon my arrival at this place yesterday, I found your letter of the 2d, inclosing the complaints of sundry field Officers of the Massachusetts line.
                  It is a painful reflection, that the best meant endeavors to promote the Service is subject to, and often meets with, the most unfavourable constructions; and that the numerous embarrassments which the distressed situation of our affairs unavoidably involve us in, should be increased by ill founded jealousies, & groundless suspicions.
                  If the Gentlemen who addressed you on the 27th Ulto, were hurt at the appointment of Colo. Gemat & Majr Galvan to commands in the detachment which marched (& which I presume to be the case) a candid investigation of the cause would have evinced, in a moment, the principle; and that it was not a predilection in favor of those Gentlemen—or a want of confidence in the complainants, but the peculiar circumstances of the Army that gave birth to the measure.
                  At the time the detachment was ordered, there was not by the Adjutants return (if my memory serves me, and it was called for on purpose) but two Regiments in Camp that had more than one field Officer—namely Hazen’s & Webbs—Nothing therefore but necessity, could have justified my leaving a regiment without one, at a time, when the New levies were ordered to join, & were momently expected from every State—and when an equal, & impartial distribution of them was to be made—and the whole to be provided for—Under such circumstances, no one, I am perswaded, who considers the good of the Service, and the consequences of such a want, can blame me for taking Officers who were eligable to command, and unoccupied by other duties to accompany the Detachmt.
                  These, and these only, were the Reasons why no more than one field Officer was taken from the line of Massachusetts bay—and not, as I have said before, from a want of confidence in them, or because I preferred those that did go—Thus much justice has dictated; & I insert, to remove the idea which these Gentn seem to have imbibed of an intended slight—but they must excuse me for adding, that I conceive it to be a right inherent with command to appoint particular Officers for special purposes.
                  That part of your letter wch seems to respect yourself, personally, needs explanation—for I never can suppose that you deem it a slight, not to have been taken from the command of the most important Post in America with 4000 Men, to head a detachment from that Post of only 800—If this is not your allusion, I am at a loss for your meaning—But I shall take this occasion, once for all, to observe—That I am not conscious of exercising a partiality in favor of one line—one Corps—or one Man, more than another; and that where appearances have been otherwise, in the eyes of those who were unacquainted with all the circumstances, I could easily have explaind them—That I never did, nor never will hurt, intentionally, the feelings of any Officer unless I can be justified upon general principles, and good is to result from it—But if Officers will not see into the political motives by which I am sometimes obliged to govern my self in appointments, and which the good of the common cause renders indispensably necessary, it is unfortunate; but cannot, because it ought not, to divert me from the practice of a duty which I think advansive of the interest of the United States, and consistent with the views of that power under which I act.
                  I have been thus particular because it is my wish to convince every Officer over whom I have the honor to be placed, of the sincerity of my disposition to make them as happy as the times, and our circumstances will admit of—and that can be done consistent with the observance of that steady line of conduct I ever have, & mean to pursue.  With esteem & regard I am Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               